Title: To George Washington from Colonel John Cadwalader, 27 December 1776
From: Cadwalader, John
To: Washington, George



Sir
Burlington [N.J.] 27th Decr 1776 10 o’Clock

As I did not hear from you this Morning, & being prepared to embark, I concluded you was still on this Side & therefore embarked & landed about 1500 men, about two miles above Bristol—After a considerable number were landed I had information, from the Paymaster of Col: Hichcocks Brigade, that you had crossed over from Trenton—This defeated the Scheme of joining your Army—We were much embarrassed which way to proceed—I thought it most prudent to retreat; but Col: Reed was of opinion that we might safely proceed to Burlington—and recommended it warmly least it should have a bad Effect on the militia who were twice disappointed—The Landing in open daylight, must have alarmed the Enemy & we might have been cut off by all their Force collected to this place—We had intelligence, immediatly afterwards, that the Enemy had left the Black Horse & Mt Holley—Upon this we determined to proceed to Burlington—Col:

Reed & two other officers went on from one post to another, till they came to Bordenton, where they found the Coast clear—Col: Reed & Col: Cox are now there, & we shall march at four to morrow Morng for that place. This information has enduced me to proceed, tho not quite conformable to your orders which I recd on the march this Afternoon—If you should think proper to cross over, it may be easily effected at the place where we passed—A pursuit would keep up the Panic—They went off with great precipitation, & press’d all the Waggons in their reach—I am told many of them are gone to South Amboy—If we can drive them from West Jersey, the Success will raise an Army by next Spring, & establish the Credit of the Continental Money, to support it—I shall write you tomorrow, I hope from Trenton. I am Sir, your most obt very hble Servant

John Cadwalder


I have 2 six pounders, brass; & two three pounders, iron.

